

Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 1st day of March,
2007, by and between Lab123, Inc., a Delaware corporation, with corporate
offices at 100 Field Drive, Suite 240, Lake Forest, Illinois 60045 (“Company”),
and Mary Rodino currently residing at 321 N. Grove Avenue, Oak Park, Illinois
60302 (“Executive”).


W I T N E S S E T H


WHEREAS, on the terms and subject to the conditions hereinafter set forth, the
Company desires to employ the Executive and the Executive desires to be employed
by the Company.


NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements herein contained, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.    Employment and Duties. The Company hereby employs the Executive, and the
Executive hereby agrees to be employed by the Company, as President of the
Company. The Executive shall report to and be under the supervision and
direction of the Board of Directors of the Company. In her capacity as President
of the Company, the Executive shall be the chief executive officer of the
Company and shall be in charge of the day-to-day business of the Company, and
shall perform such duties and services of an executive nature as may reasonably
be required of her by the Company’s Board of Directors. The Executive shall
devote her full business time and best efforts to her duties hereunder and shall
timely, fully, diligently, conscientiously and competently undertake, assume,
carry out and perform her duties hereunder.


During the Term of this Agreement (hereinafter defined), the Executive agrees
she will not, without the prior written consent of the Board of Directors of the
Company, render or perform other services for compensation (whether as
principal, agent, consultant, director, shareholder, partner, independent
contractor, executive or in any other capacity, whether directly or indirectly,
through any other person, partnership, corporation, limited liability company,
association or other entity). The expenditure of reasonable amounts of time on
personal passive or portfolio investment matters and charitable activities shall
not be deemed a breach of her Agreement provided that the same do not interfere
with the performance by the Executive of her duties hereunder.


2.    Term of Employment.


(a) Term. The Company's employment of the Executive under this Agreement shall
be three years commencing on the date of this Agreement (“Initial Term”), unless
earlier terminated in accordance with the provisions hereof; provided, however,
that the Term of this Agreement shall automatically be renewed from year to year
following the expiration of the Initial Term (each a “Renewal Term”) unless
either party gives written notice to the other at least thirty (30) days prior
to the expiration of the Initial Term or a Renewal Term that such party is
terminating this Agreement at the expiration of such Term. The Executive
understands and agrees that the Company has no obligation to renew the Term of
this Agreement following the expiration of the Initial Term. Accordingly, if the
Company does not renew the Term of this Agreement following the expiration of
the Initial Term, such failure to renew shall not be a breach of this Agreement.
However, if the Company does not renew the Term of this Agreement following the
expiration of the initial Term, the provisions of Section 8(c) hereof shall be
applicable and, except as provided in Section 8(c), the Executive shall not be
entitled to any payment of any kind hereunder. For purposes of this Agreement,
the Initial Term and any Renewal Term are collectively referred to as the
“Term”.


 
1

--------------------------------------------------------------------------------

 
 
(b) Termination. The Company's employment of the Executive under this Agreement
shall be terminated on the first to occur of the following:


 
(i)
The Executive's death;




(ii)
The Executive's Total Disability;




(iii)
Termination of the Executive's employment by the Company pursuant to the
provisions of Section 5 hereof; or




(iv)
Termination of the Executive's employment by the Executive pursuant to the
provisions of Section 6 hereof.



For purposes of this Agreement, “Total Disability” of the Executive shall be
deemed to have occurred when, due to any physical or mental condition, the
Executive is unable to perform her duties hereunder on a full-time basis for a
continuous period (any such period herein being referred to as a “Disability
Period”) aggregating at least ninety (90) days. Where the conclusion of one
Disability Period is followed within six (6) months by the start of another
Disability Period and the disabilities are the same or related, both Disability
Periods shall be aggregated for the purpose of determining the ninety (90) day
period referred to in this Section. Following such ninety (90) day period, the
Company may, at any time thereafter, elect to terminate the Executive’s
employment with the Company.


3.    Compensation. The Executive shall be entitled to receive the following
compensation for services rendered to the Company under this Agreement:


(a) Base Salary. The Executive shall receive a salary, (hereinafter referred to
as “Base Salary”), at an initial rate of two hundred thousand dollars ($200,000)
per annum, payable in accordance with the Company’s customary payroll payment
procedures.


(b) Bonuses.
 
(i) Bonuses Based upon the Performance of the Company. The Executive shall be
paid a bonus based upon the performance of the Company as follows:


 
2

--------------------------------------------------------------------------------

 
 
(1) If, in any fiscal year beginning with fiscal year 2007, or part thereof,
during the Term of this Agreement, the Company earns a pre-tax profit of one
million five hundred thousand dollars ($1,500,000), the Executive shall be paid
a bonus of one hundred and fifty thousand dollars ($150,000) (ten percent (10%)
of the Company’s pre-tax profit) in accordance with the provisions hereof.


(2) If, in any fiscal year beginning with fiscal year 2007, or part thereof,
during the Term of this Agreement, the Company earns a pre-tax profit greater
than one million five hundred thousand dollars ($1,500,000) but less than five
million dollars ($5,000,000), then, in addition to the amount payable to the
Executive pursuant to the provisions of Section 3(b)(i)(1), the Executive shall
be paid a bonus equal to six percent (6%) of the pre-tax profit earned in such
fiscal year, or part thereof, between one million five hundred thousand dollars
($1,500,000) and five million dollars ($5,000,000).


(3) If, in any fiscal year beginning with fiscal year 2007 , or part thereof,
during the Term of this Agreement, the Company earns a pre-tax profit greater
than five million dollars ($5,000,000), then, in addition to the amounts payable
to the Executive pursuant to the provisions of Sections 3(b)(i)(1) and (2), the
Executive shall be paid a bonus equal to four percent (4%) of the pre-tax profit
earned in such fiscal year, or part thereof, in excess of five million dollars
($5,000,000).


(4) For purposes of Sections 3(b)(i)(1), (2) and (3), the determination of the
Company's pre-tax profit shall be made in accordance with generally accepted
accounting principles. In case of a dispute as to the amounts of the Company's
pre-tax profit in any fiscal year, or part thereof, Executive shall have the
right to select an independent auditor to review the Company's books and
records, meet with the Company's independent auditors and jointly resolve any
dispute. In the event the Executive's auditors and the Company's auditors cannot
resolve the dispute, the Executive's and the Company's auditors shall select an
independent auditor to review and decide the amounts of the Company's pre-tax
profits.


(5) Any bonus payable to the Executive pursuant to the provisions of this
Section 3(b) (i) shall be paid no later than the end of the month following the
end of the month in which pre-tax profit for the appropriate fiscal year has
been calculated in accordance with the provisions hereof.


(6) At the sole written election of the Executive, any bonus due shall be paid
quarterly, at the end of the month following the close of the quarter in which
the applicable pre-tax profit has been calculated. At the end of the month
following the close of the fiscal year and finalization of the Company's annual
pre-tax profit for the fiscal year in which the Executive has elected to receive
quarterly bonuses, the Company and the Executive shall meet and finalize the
Executive's total annual bonus. If the Executive had received excess bonus
compensation, those sums shall be repaid by the Executive to the Company. If the
Executive has additional bonus compensation due her based on the annual pre-tax
profit, then the Company shall pay the balance due to the Executive.


 
3

--------------------------------------------------------------------------------

 
 
(ii) Other Bonuses. The Executive acknowledges that currently the Company does
not have any formal bonus or similar plan in effect, and the award of any
bonuses, other than those set forth in Section 3(b)(i), are at the discretion of
the Company’s Board of Directors. The Executive shall have a merit review on
each anniversary of this Agreement by the Board of Director of the Company. The
awarding of bonuses or other merit rewards shall be at the sole discretion of
the Board of Directors. The Executive acknowledges that, other than the bonuses
set forth in Section 3(b)(i), no representation or warranty has been made to her
that the Company will ever award any bonuses or institute a bonus or similar
type of compensation plan.


(c) Options. The Executive acknowledges that the Company currently does not have
any stock option plan in effect or specified number of shares of common stock
which may be awarded as options or warrants. The award of any stock options is
at the discretion of the Company’s Board of Directors. The Executive
acknowledges that: (i) no representation or warranty has been made to her that
the Company will ever award any stock options or institute a bonus or similar
type of compensation plan, (ii) she has been advised that any options which the
Company has issued in the past and which it will issue in the future do not
qualify, nor are they intended to qualify, as Incentive Stock Options under
Section 422 of the Internal Revenue Code of 1986, as amended, and no public
market currently exists for the Company’s options or its common stock and none
of the shares issuable upon exercise of any options will be registered under the
Securities Act of 1933, as amended, or under any applicable state securities
laws for sale to the public and there currently is no intention to do so.


4.    Benefits. The Executive shall receive and participate in all benefits
provided to other senior executives of similar position in the Company and in
BioSafe Medical Technologies, Inc., the Company’s affiliate, including medical
insurance, which insurance shall be paid for by the Company (with co-pays and
deductibles to be paid by the Executive) and coverage effective as of
Executive's first day of employment.. In addition to the foregoing, the Company
shall, at its expense, provide the Executive with the following:


(a) Expense Reimbursements. The Company shall pay or reimburse the Executive for
all reasonable business expenses (including, but not limited to, cell phone, car
allowance, business entertaining and home office expenses, professional
association dues and continuing education expenses) in accordance with the
policies and procedures of the Company in effect from time to time.


(b) Vacations and Sick Time. The Executive shall be entitled to 20 business
days’ paid vacation days per each year of the Term. The vacation days shall
accrue at the rate of 5 days on the last day of each calendar quarter. The
Executive shall be entitled to take sick days in accordance with the Company’s
policy. The Executive acknowledges that, in accordance with the Company’s
policy, the Company will not compensate the Executive for any vacation or sick
days not used, and neither vacation time nor sick time, in excess of seven (7)
days, not taken in any twelve-month calendar period does not carry over to any
subsequent period but is forever forfeited. . The Executive will be entitled to
paid Major holidays, as defined by US Labor law or by the Company.


 
4

--------------------------------------------------------------------------------

 


5.    Termination of Employment by the Company.


(a) For Cause. The Company may immediately terminate the Executive's employment
hereunder at any time for Cause in accordance with the provisions of this
Section 5(a), or upon the Total Disability of the Executive in accordance with
the provisions of Section 2(b). For purposes of this Agreement, “Cause” shall
mean the occurrence of any one or more of the following:
 
(i) conviction of a felony (through trial or plea) on the part of the Executive;


(ii) conviction of the Executive of any crime (be it a felony or otherwise)
involving misuse or misappropriation of money or other property or involving a
breach of trust;


(iii) any act of dishonesty by the Executive that either is intended to or
results in her substantial and improper personal enrichment at the expense of
the Company or adversely affects the business or financial condition of the
Company;


(iv) the willful commission of acts of misconduct that result in injury to the
Company or its assets or business;


(v) the breach by the Executive of any covenant or agreement under this
Agreement and her failure to cure such breach (if such breach can be cured)
within thirty (30) days after written notice has been given to the Executive by
the Company;


(vi) any failure, neglect or refusal of the Executive to perform any material
obligation under this Agreement (it being agreed that all of the Executives
duties under this Agreement are deemed to be material obligations);


(vii) any violation of any statutory or common law duty of loyalty to the
Company;


(viii) the Executive's habitual intoxication; or


(ix) the Executive's drug addiction.


(b) Without Cause. The Company may immediately terminate the Executive’s
employment hereunder at any time for any reason other than Cause upon not less
than thirty days prior notice; provided, however, notwithstanding any other
provision herein contained to the contrary, at any time prior to July 1, 2007,
and for any reason or no reason whatsoever, the Company may terminate the
Executive’s employment hereunder without breaching any provision hereof. In the
event of Executive's termination prior to July 1, 2007, the Company shall pay to
the Executive as additional compensation for a period of twelve months,
commencing on the date of termination and on the first day of each of the
following eleven months the sum of $8,333.33, less the amount which the Company
may be required to withhold from such payments by applicable federal, state or
local laws and regulations.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Change in Control. If, at any time while this Agreement is in force, the
Company is sold or otherwise experiences a change in control, then she shall
immediately vest in all shares issued to her.


(d) Notice of Termination. Any termination by the Company under either of
Sections 5(a) or (b) or (c) shall be communicated by a “Notice of Termination”
to the Executive. A “Notice of Termination” from the Company means a written
notice that indicates the specific termination provision in this Agreement
relied upon and sets forth the date of termination.

6.    Termination of Employment by the Executive.


(a) Termination Other Than For Good Reason. Executive at her discretion and at
any time shall be entitled to terminate her employment with the Company under
this Agreement for other than "Good Reason", as defined herein, prior to the
expiration of the Term upon thirty (30) days' written notice to the Company.


(b) Good Reason. Executive may at any time terminate her employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without
Executive's written consent:


(i) the assignment to the Executive of duties inconsistent with those of
President of the Company, or a reduction in such duties;


(ii) the breach by the Company of any provision of this Agreement where such
breach has not been cured within thirty (30) days from the Company’s receipt of
written notice from the Executive to cure such breach; or


(iii) requiring the Executive to perform, ignore, supervise or otherwise
participate in illegal, unethical or materially misleading acts.


7.    Effective Date of Termination. The effective date of termination of the
Executive’s employment hereunder shall be as follows:
 
(a) Termination as the result of Death. If the Executive’s employment is
terminated by her death, her date of death shall be the date of termination;


(b) Termination as the result of Disability. If the Executive’s employment is
terminated in accordance with the provisions of Section 2(b)(ii), the date of
the Company’s Notice of Termination sent following the expiration of the ninety
(90) day period specified in Section 2(b) shall be the date of termination;


 
6

--------------------------------------------------------------------------------

 
 
(c) Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, the date of the Company’s Notice of Termination shall be the
date of termination;


(d) Other Terminations. If the Executive’s employment is terminated pursuant the
provisions of Sections 5(b) or (c) or 6, the date of termination shall be the
date specified in the Notice of Termination given in accordance with the
provisions of this Agreement. If the Executive’s employment is terminated
pursuant to the provisions of Section 11(a), the date of termination shall be
the date of the attempted assignment.


8.    Obligations and Rights of the Company and the Executive Upon Termination.


(a) If termination of this Agreement is by either the Company or the Executive
prior to July 1, 2007 or thereafter if termination is by the Company for Cause,
as result of the Executive’s Total Disability, death or retirement or if the
Executive terminates the Agreement for other than Good Reason, the only
compensation of any kind or nature that the Executive shall be entitled to
receive following such termination shall be such compensation earned by the
Executive prior to the date of termination and which is then unpaid.


(b) Subsequent to July 1, 2007, if termination is by the Company for any reason
other than Cause or by the Executive for Good Reason, then and only in such
event, commencing with the last day of the month following the month in which
termination of the Executive’s employment with the Company occurs and on the
last day of each month thereafter for eleven (11) consecutive calendar months,
the Executive will be entitled to receive one-twelfth (1/12) of her Base Salary
on the date of termination, less amounts which the Company may be required to
withhold from such payments by applicable federal, state or local laws and
regulations. For purposes of clarity, it is agreed and understood that
notwithstanding the foregoing provisions of this Section 8(b), the Executive is
not entitled to any payment pursuant to the provisions of this Section 8(b) in
the event this Agreement is terminated for Cause or as a as result of the
Executive’s Total Disability, death or retirement.


(c) If the Company does not renew the Term of this Agreement following the
expiration of the initial Term and this Agreement has not been earlier
terminated by the Executive or by the Company for Cause or as a result of the
Executive’s Total Disability or death, then, commencing April 1, 2010 and on the
first day of each succeeding month through and including March 1, 2011, the
Company shall pay to the Executive as additional compensation, $8,333.33, less
amounts which the Company may be required to withhold from such payments by
applicable federal, state or local laws and regulations.
 
9.    Options.


(a) Grant of Options.


 
7

--------------------------------------------------------------------------------

 
 
(i) In consideration of the Executive's employment with the Company the Company
hereby grants to the Executive non-qualified options to purchase an aggregate of
500,000 shares of the Company's Common Stock, $.001 par value ("Common Stock")
for $.36 per share. Options to purchase an aggregate of 200,000 shares of Common
Stock shall be vested immediately upon execution of this Agreement, and options
to purchase an additional 100,000 shares of Common Stock shall vest on each of
the following dates: March 1, 2008, March 1, 2009 and March 1, 2010. Upon
vesting, such options may be exercised until the earlier of (i) March 1, 2010,
or (ii) 90 days after termination of the Executive's employment by the Company
for any reason. The Company shall deliver to the Executive a certificate
evidencing the foregoing options.


(ii) If this Agreement and the Term thereof is continued for one Renewal Term
following the expiration of the Initial Term, then, on the first day of such
Renewal Term, the Company shall grant to the Executive options to purchase an
additional one hundred thousand (100,000) shares of the Company’s Common Stock
for a five-year term. Such options shall be fully vested upon grant and the
option exercise price shall be the fair market value of the Common Stock on the
last trading day preceding the date of grant.


(ii) Any income tax payable by the Executive as a result of the granting of the
Company’s Common Stock to her pursuant to the provisions of this Section shall
be the sole responsibility of the Executive.


(iii) The exercise price and number of shares of Common Stock issuable upon
exercise of the options granted pursuant to Sections 9(a)(i) and 9(a)(ii) shall
be appropriately adjusted for the effect of stock dividends and stock splits.


   (b) Securities Law Compliance. The Executive understands that: neither the
grant of the options granted under Section 9(a) (the “Options”) nor the issuance
of the shares of Common Stock underlying such Options (the “Option Shares”) have
been registered under the Securities Act of 1933, as amended (the “Act”) nor the
securities laws of any state, based upon exemptions from such registration
requirements for non-public offerings pursuant to Section 4(2) and other
applicable sections and regulations under the Act and applicable state laws; the
Options and the Option Shares are or will be “restricted securities”, as that
term is defined in Rule 144 of the Rules and Regulations promulgated under the
Act; the Options and the Option Shares may not be re-sold or otherwise
transferred unless they have been first registered under the Act and all
applicable state securities laws, or unless an exemption from such registration
provisions is available with respect to said resale or transfer; there is no
public market for the Options nor the Option Shares and there can be no
assurance, and it is highly unlikely, that such a market will ever develop in
the future; the Company is under no obligation, and currently has no plans, to
register the Options or the Option Shares under the Act or any state securities
laws, or to take any action to make any exemption from any such registration
provisions available; stop transfer instructions will be placed on the records
of the Company or with the transfer agent for the Options and the Option Shares;
and it may not be possible to liquidate the Executive’s investment and she may
have to bear the financial risk of an investment in the Option Shares , and is
prepared to hold them, for an indefinite period of time.


 
8

--------------------------------------------------------------------------------

 
 
(c) Representations and Warranties of the Executive. The Executive represents
and warrants that the following are true and correct and will be true and
correct at any time that she is awarded Options or purchases Option Shares. The
Executive represents and warrants if there is any change in any of the following
representations and warranties at any time immediately prior to the time that
she is awarded Options and at any time immediately prior to the time that she
may purchase Option Shares, she will immediately advise the Company in writing:


(i) The Executive is acquiring the Option Shares solely for her account and not
as a nominee or agent, for investment purposes only and not with a view towards
the resale or distribution of all or any part thereof, and she does not have any
reason to anticipate any change in her circumstances which would cause her to
sell the Option Shares. The Executive has not offered or sold the Option Shares,
does not have in mind the sale of either the Options or the Option Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non-occurrence of any predetermined event or circumstance, has
no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment provided for or which is likely to compel a
disposition of the Options or the Option Shares, and she is not aware of any
circumstance presently in existence which is likely in the future to promote or
require a disposition of the Granted Shares or the Purchased Shares.


(ii) The Executive has had a reasonable opportunity to ask questions of and
receive answers from the Chief Executive Officer of BioSafe Medical
Technologies, Inc., the Company’s affiliate, concerning the Company and its
affairs, and all such questions, if any, have been answered to the full
satisfaction of the Executive. The Executive understands that no United States
federal or state agency has approved, disapproved or recommended the Company’s
Common Stock, nor has any United States federal or state agency passed upon the
fairness or suitability of an investment in the Option Shares.


(iii) The Executive is an “accredited investor” as that term is defined in
paragraph (a) of Rule 501 under the Act. Accordingly, the Executive has such
knowledge and expertise in financial and business matters that she is capable of
evaluating the merits and risks involved in an investment in the Option Shares,
which she acknowledges are a highly speculative investment involving a high
degree of risk such that she could lose her entire investment. The Executive is
relying upon either her own expertise or the advice of her advisors with respect
to the tax or other economic considerations of an investment in the Option
Shares and not on the advice of the Company or any agent of the Company.


(iv) The Executive will not sell or otherwise transfer any of the Options or the
Option Shares, or any interest therein, unless and until such Options or Option
Shares shall have first been registered under the Act and all applicable state
securities laws, or she shall have first delivered to the Company a written
opinion of counsel (which counsel and opinion, in form and substance, shall be
satisfactory to the Company), to the effect that the proposed sale or transfer
is exempt from the registration provisions of the Act and all applicable state
securities laws, and the Executive agrees to resell such securities only
pursuant to registration under the Act, or pursuant to an available exemption
from registration (and agrees not to engage in hedging transactions with regard
to such securities unless in compliance with the Act).
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Restrictive Legends. Upon delivery of the Options or the Option Shares, the
Company shall issue a certificate in the name of the Executive evidencing the
number of Options or Option Shares then granted or purchased. The option or
stock certificates issued to the Executive will be endorsed with one or more of
the following restrictive legends, and any other legend required to be placed
thereon by applicable state law:


“The securities represented by this certificate have not been registered under
the securities act of 1933 (the “Act”) or any state securities law. No transfer
or sale of these securities, or any interest therein, may be made except in
connection with an effective registration statement under the Act or unless the
issuer has received an opinion of counsel satisfactory to it that such transfer
or sale does not require registration under the act.”


“The shares represented by this certificate are subject to certain forfeiture
and repurchase rights by the Company and accordingly may not be sold, assigned,
transferred, encumbered or in any manner or way disposed of except in conformity
with the terms and provisions of a written agreement dated March 1, 2007, by and
between the registered holder of the shares (or the predecessor in interest to
the shares) and the Company. A copy of such agreement is maintained at the
Company’s principal corporate offices.”


(g) Piggyback Sale Rights. If at any time, or from time to time, prior to the
termination, or expiration of, the Term of this Agreement any shares of the
Company’s Common Stock are offered for sale in an initial public offering, the
Executive shall have the right to offer for sale in such public offering, on the
same terms and conditions as in such public offering, such number of shares then
owned by the Executive as the lead underwriter in such offering, or if there is
no underwriter, as the Company, may allow.


(h) Special Tax Election. If the Executive intends to file an election under
Internal Revenue Code Section 83(b) within the applicable period to be taxed
according to its provisions, the Executive acknowledges that it is her sole
responsibility and not the Company’s to file a timely election under such
section.


10.    Covenants of the Executive.
 
(a) Confidentiality. The Executive agrees that, during and after her employment
hereunder, Executive will not, without the prior written consent of the Company,
communicate, disclose or use for her personal benefit or that of any other
person, any of the Company's trade secrets or other confidential information,
including financial information, sales lists, identity of customers, pricing and
other similar information. The preceding sentence shall not apply to any
information that has become publicly available through no fault of the Executive
or to any information that the Executive may be required to disclose under any
applicable law or legal process. Further, the Executive agrees that, during the
Term of this Agreement, she shall not, directly or indirectly, remove or retain,
without the express written consent of the Board of Directors of the Company,
and upon termination of this Agreement for any reason the Executive shall return
to the Company, any Company property, figures, calculations, letters, papers,
records, computer disks, computers, computer print-outs, lists, documents,
instruments, drawings, designs, programs, brochures, sales literature, or any
copies or memoranda thereof, or any information or instruments derived
therefrom, or any other information of any type or description, however such
information might have been obtained or recorded, arising out of or in any way
whatsoever relating to the business of the Company or obtained as a result of
the Executive’s employment by the Company. The Executive acknowledges that all
of the foregoing are proprietary information and are the exclusive property of
the Company.


 
10

--------------------------------------------------------------------------------

 
 
(b) Covenant Not to Compete. The Executive represents that she desires
employment with the Company and that as a result of such employment by the
Company she will become familiar and possess valuable and proprietary
information and knowledge as to the manner and method by which the Company
renders its services and sells its products. In addition, the Executive
acknowledges she will further become personally acquainted with the customers
doing business with the Company. The Company has a constant expectation of
continuing to provide services and products to its customers, and the Executive
acknowledges that the Company would suffer great loss and damage if the
Executive should compete with the Company in any manner or way whatsoever either
during or following her employment with the Company. The Executive further
recognizes and acknowledges that it would be difficult, if not impossible, to
compute the amount of any such loss or damage to the Company, and that an action
at law to compensate the Company for such loss or damage would be speculative
and, therefore, inadequate for the reasonable protection of the Company.
Accordingly, the Executive acknowledges that the Company may be without an
adequate remedy at law in the event the Executive violates any of the covenants
contained herein. The Executive acknowledges that the Company would not have
employed her without her agreeing to the covenants and conditions of this
Agreement, all of which are in consideration of her employment and which she
acknowledges and agrees are reasonable and necessary for the protection of the
Company. Accordingly, the Executive agrees that she will not, during her
employment hereunder and for a period of one (1) year thereafter, whether as an
officer, employee, director, shareholder or otherwise, directly or indirectly:


(i) participate or engage in any manner or way in any business activity which is
in direct competition with the Company’s business as of the effective date of
her termination;

(ii) solicit, contact, interfere with or divert to another entity or person any
customer of the Company or any of its affiliates on the date of Executive’s
termination;


(iii) solicit any person then employed by the Company or any of its affiliates
on the date of Executive’s termination of employment to terminate such
employee’s employment relationship with the Company or any of its affiliates or
otherwise interfere with the relationship of such employee and the Company or
any of its affiliates; or


 
11

--------------------------------------------------------------------------------

 
 
(iv) disparage any of the products, services or officers, directors or employees
of the Company or any of its affiliates. Further, the officers and directors of
the Company and any of its affiliates shall not disparage the Executive, either
directly or indirectly and they shall use their best efforts to ensure that the
Company's and its affiliates' employees shall not disparage the Executive,
either directly or indirectly.


The foregoing covenant shall not prevent the Executive from owning stock or
other securities of a direct competitor whose securities are publicly traded
consisting of less than one (1%) percent of the value of all of the outstanding
voting stock and voting securities of such corporation; provided, however, that
notwithstanding the foregoing provisions of this Section 10(b) to the contrary,
if this Agreement is terminated by the Company without Cause, or by the Employee
for Good Reason, then, and only in such event, the foregoing provisions of this
Section 10, including Sections 10(b)(1) through (4), inclusive, shall not be
applicable from and after the date of termination of this Agreement. Executive
shall not be bound by this paragraph 10 (b) until the one hundred twenty first
day of her employment.


(c) Acknowledgment. The Executive acknowledges that the restrictions set forth
in this Section 10 are essential to the preservation of the Company’s business
and proprietary properties and that the enforcement thereof will not in any
manner or way whatsoever preclude the Executive, in the event of the Executive’s
termination of employment with the Company, from becoming gainfully employed in
such manner and to such extent as to provide a standard of living for herself,
the members of her family and those dependent upon her of at least the sort and
fashion to which she and they have become accustomed and may expect. The
Executive further acknowledges that the terms and conditions of this Section 10
are reasonable and necessary for the protection of the Company and agrees that
the restraints imposed are fair and reasonable as to time and scope and are not
oppressive.


(d) Injunction and Severability. In the event of a breach or a threat of a
breach of the Executive of the provisions of this Section 10, the Executive
acknowledges and agrees that legal remedies cannot fully protect the Company’s
interests. Accordingly, the Executive agrees not to challenge or contest the
Company requesting the remedy of specific performance and further agrees that
the Company shall be entitled to injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions to enforce
these provisions, all without being required to post any bond. This provision
with respect to specific performance and injunctive relief shall not be deemed
to be the exclusive remedy for a breach of this Agreement, and shall be in
addition to any and all legal and equitable remedies available to the Company,
and shall not, in any manner or way whatsoever, diminish the Company’s right to
claim and recover damages or prevent the Company from seeking any remedy at law
or in equity.


(e) Independent Covenants. The covenants of the Executive contained in this
Section 10 shall each be construed as an agreement independent of any other
provision in this Agreement. The existence of any claim or cause of action of
the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of such covenants. Both the Company and the Executive hereby expressly agree
and contract that it is not the intention of either party to violate any public
policy or statutory or common law. Accordingly, if any sentence, paragraph,
clause or combination of the same of this Section 10 is in violation of the law,
such sentence, paragraph, clause or combination of the same shall be void, and
the remainder of such paragraph and this Section 10 shall remain binding on the
parties to make the covenants of this Section 10 binding only to the extent that
it may be lawfully done. In the event any part of any covenant of this Section
10 is determined by a court of law to be overly broad thereby making the
covenant unenforceable, the parties hereto agree, and it is their desire, that
such court shall substitute a judicially enforceable limitation in its place,
and that as so modified the covenant shall be binding upon the parties as if
originally set forth herein.


 
12

--------------------------------------------------------------------------------

 
 
(f) Duration. The obligations of the Executive under this Section 10 shall
survive the termination of this Agreement.


11.    Miscellaneous.


(a) Assignment. This Agreement shall not be assigned by the Executive without
the prior written consent of the Company. Any attempted assignment without such
written consent shall be null and void and without legal effect and shall cause
the immediate termination of this Agreement.


(b) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the parties hereto.


(c) Entire Agreement. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth in this Agreement. This Agreement
constitutes the entire and only agreement between the Executive and the Company
with respect to the subject matter hereof and which will govern Executive’s
employment with the Company. This Agreement supersedes any prior understandings,
agreements or representations, written or oral, by or between the Executive and
the Company to the extent they related in any way to the subject matter hereof.


(d) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois applicable
to contracts made and performed in such state, without regard to any rules or
principles of conflict of laws.

(e) Headings. The captions and headings in this Agreement are intended for
convenience only, are not part of the provisions hereof and shall have no force
or effect.


(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument, and shall become binding when one or
more counterparts have been signed and delivered to each of the Company and the
Executive. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto.


 
13

--------------------------------------------------------------------------------

 
 
(g) Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given, delivered and received: (i) when
delivered, if delivered personally, (ii) upon the first to occur of actual
delivery and four days after mailing, when sent by registered or certified mail,
return receipt requested and postage prepaid, (iii) the next business day after
delivery to a private courier service when delivered to a private courier
service providing documented overnight service, and (iv) on the date of delivery
if delivered by facsimile transmission, receipt confirmed, provided that a
confirmation copy is sent on the next business day by registered or certified
mail, return receipt requested and postage prepaid, in each case addressed to
the party to whom the notice is to be given at the party’s respective address
set forth above, or to such other address as the recipient party may indicate by
a notice delivered to the sending party (such change of address notice to be
deemed given, delivered and received only upon actual receipt thereof by the
recipient of such notice).


(h) Jurisdiction and Venue. Any and all suits for any and every breach of this
Agreement shall be instituted and maintained in any court of competent
jurisdiction in Cook County, Illinois, and the parties hereto consent to, and
waive any objection that they may have to, the jurisdiction and venue of such
court.


(i) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and to the Executive and her
heirs, executors, administrators, legal representatives and permitted assigns.


(j) Pronouns and Numbers. Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter gender. The words
“and” and “or” shall be construed either disjunctively or conjunctively, as
necessary to bring within the scope of the provisions hereof any matter which
otherwise might be construed to be outside such scope. “Including” shall mean
“including but not limited to”.


(k) No Strict Construction. Each of the Company and the Executive has been
involved in drafting the provisions of this Agreement. Accordingly, language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent and no rule of strict construction will be
applied against either party.

(l) Severability. If any provision of this Agreement or any part hereof or
application hereof to any person or circumstance shall be finally determined by
a court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the remainder of such provision or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall not be affected thereby
and each provision of this Agreement shall remain in full force and effect to
the fullest extent permitted by law. The parties also agree that, if any portion
of this Agreement, or any part hereof or application hereof, to any person or
circumstance shall be finally determined by a court of competent jurisdiction to
be invalid or unenforceable to any extent, any court may so modify the
objectionable provision.


 
14

--------------------------------------------------------------------------------

 
 
(m) Waiver. No failure by either party to exercise any of such party's rights
hereunder or to insist upon strict compliance with respect to any obligation
hereunder, and no custom or practice of the parties at variance with the terms
hereof, shall constitute a waiver by either party to demand exact compliance
with the terms hereof. Waiver by either party of any particular default by the
other party shall not affect or impair such party's rights in respect to any
subsequent default of the same or a different nature, nor shall any delay or
omission of either party to exercise any rights arising from any default by the
other party affect or impair such party's rights as to such default or any
subsequent default.


(n) Representation of Each Party. Each of the Executive and the Company has
consulted with an attorney of her and its own choosing before signing this
Agreement. Each of the parties affirms that such party has carefully read and
fully understands each provision of this Agreement, has had the opportunity to
ask questions of and have it explained by her and its attorney.


(o) Expenses. Each of the parties to this Agreement will pay all of their own
costs and expenses incident to the negotiation and preparation of this
Agreement, including the fees, expenses and disbursements of its counsel.


(p) Attorneys’ Fees and Costs. In addition to any other relief awarded, the
prevailing party in any action arising out of this Agreement is entitled to an
award of reasonable attorneys’ fees, costs and expenses incurred by such
prevailing party.


IN WITNESS WHEREOF, the Company and the Executive have caused this Employment
Agreement to be duly executed as of the day and year first written above.
 

Lab123, INC.                           By:  /s/ Henry Warner        

--------------------------------------------------------------------------------

Henry Warner, Chairman of the Board                           /s/ Mary Rodino  
     

--------------------------------------------------------------------------------

Mary Rodino      

 
 
15

--------------------------------------------------------------------------------

 
 